Michigan Supreme Court
                                                                                  Lansing, Michigan
                                                        Chief Justice:        Justices:



Opinion                                                 Marilyn Kelly         Michael F. Cavanagh
                                                                              Maura D. Corrigan
                                                                              Robert P. Young, Jr.
                                                                              Stephen J. Markman
                                                                              Diane M. Hathaway
                                                                              Alton Thomas Davis

                                                             FILED DECEMBER 20, 2010

                             STATE OF MICHIGAN

                                    SUPREME COURT


 In re BECK, Minors.
 ____________________________________

 DEPARTMENT OF HUMAN SERVICES,

              Plaintiff-Appellee,

 v                                                             No. 140842

 LAWRENCE MICHAEL BECK,

              Respondent-Appellant.


 BEFORE THE ENTIRE BENCH (except DAVIS, J.)

 YOUNG, J.

       The respondent-father in this case had his parental rights terminated pursuant to

 MCL 712A.19b(3)(c)(i), (g), and (j). The sole issue respondent advanced on appeal is the

 propriety of the trial court’s order requiring respondent to continue paying child support

 after the termination of his parental rights. Respondent argues that his obligation to pay

 child support ended as a matter of law when his parental rights were terminated and that
any continued child support obligation violated his constitutional right to due process of

law. The Court of Appeals rejected respondent’s argument.

        We affirm the judgment of the Court of Appeals, but do so on the basis of an

alternative analysis from that advanced by the Court of Appeals.           The Legislature

specifically defined parental rights and parental obligations, and it chose to address those

concepts in two discrete statutory provisions. Thus, the statutory structure indicates the

Legislature’s determination that parental rights are distinct from parental obligations, and

nothing in the statutory structure indicates that the loss of parental rights automatically

results in the loss of parental obligations. Rather, a parental obligation continues “unless

a court of competent jurisdiction modifies or terminates the obligation . . . .”1 Because

the trial court declined to modify or terminate respondent’s obligation to pay child

support, respondent’s obligation remains intact.

                        FACTS AND PROCEDURAL HISTORY

        Respondent’s two children, AB and LB, were made temporary wards of the court

in 2007 because of chronic drug abuse by both parents. Subsequently, respondent and his

wife divorced, and both were ordered to pay child support while the children were in the

care of their grandmother. The children were returned to their mother’s care in January

2008 after she complied with the parent-agency agreement.

        When respondent made no progress toward reunification with his children, the

Department of Human Services filed a supplemental petition seeking termination of his

1
    MCL 722.3(1).



                                             2
parental rights. In May 2009 the trial court terminated respondent’s parental rights, and

further ordered that respondent’s child support obligation continue pursuant to the

divorce judgment.

          On appeal in the Court of Appeals, respondent did not challenge the termination of

his parental rights; rather, respondent only challenged his continuing obligation to pay

child support. Respondent claimed that the trial court’s order requiring him to pay child

support after his parental rights were terminated violated his constitutional right to due

process of law.

          In a published opinion, the Court of Appeals rejected respondent’s claim and

affirmed the trial court’s order.2 The panel rejected respondent’s constitutional claim

because, “apart from simply asserting” a due process violation, respondent did not

“explain how the trial court’s decision resulted in a denial of due process . . . .”3 Rather,

the Court of Appeals treated the issue as “a straightforward question of law . . . .”4

          The Court of Appeals reasoned that had the Legislature intended that the

termination of parental rights also terminate parental obligations, it could have easily said

so.5 The panel also held that child support and parental rights are not interdependent,

noting that parents should not be denied parenting time simply because they are unable to


2
    In re Beck, 287 Mich App 400; 788 NW2d 697 (2010).
3
    Id. at 402.
4
    Id.
5
    Id. at 402-403.



                                              3
pay child support.6 The Court of Appeals also stated that children possess “the inherent

and fundamental right to receive support” and that this fundamental right exists

independently from whether a parent retains parental rights.7 The panel further noted

several public policy considerations compelling the conclusion that the termination of

parental rights does not automatically extinguish a child support obligation.8

          Respondent appealed in this Court. We granted leave to appeal, asking the parties

to address whether a parent whose rights have been involuntarily terminated “can

nevertheless be ordered to pay child support for those children.”9

                                 STANDARD OF REVIEW

          Whether a parent may be compelled to pay child support after his parental rights

have been terminated presents a question of law that this Court reviews de novo.10

6
    Id. at 403.
7
    Id.
8
  The panel relied on the following considerations: First, the goal of a termination of
parental rights proceeding is to protect the child. Eliminating the benefit of child support
would not serve to protect the child from harm originating from the parent, but would
only serve to deny the child benefits based on the child’s needs and the parent’s ability to
pay. Second, if a parent’s child support obligation is extinguished, the burden of
financial assistance falls on the other parent, often with the assistance of the state. Third,
a parent may forgo reporting abusive or neglectful behavior of a coparent in order to
preserve a child’s right to receive support, which would be detrimental to the child’s
welfare. In addition, if the termination of parental rights automatically extinguished a
child support obligation, an irresponsible parent could abuse or neglect his child in order
to escape liability for child support. Id. at 404-405.
9
    486 Mich 936 (2010).
10
   Foster v Wolkowitz, 486 Mich 356, 362; 785 NW2d 59 (2010); State News v Mich
State Univ, 481 Mich 692, 699; 753 NW2d 20 (2008).



                                              4
                                         ANALYSIS

         MCL 712A.19b pertains to the termination of parental rights. The respondent in

this case had his parental rights terminated pursuant to MCL 712A.19b(3)(c)(i), (g), and

(j). MCL 712A.19b(5) provides: “If the court finds that there are grounds for termination

of parental rights and that termination of parental rights is in the child's best interests, the

court shall order termination of parental rights and order that additional efforts for

reunification of the child with the parent not be made.” Nothing in the statutory scheme

defines the scope of “termination of parental rights.”

         We next turn to the meaning of “parental rights.” As a constitutional matter,

parental rights encompass parents’ fundamental liberty interest in “the care, custody, and

control of their children.”11 Respondent makes no claim that the termination of his

parental rights violated his liberty interests; rather, he claims that his “right to due

process” was violated by the trial court’s order requiring him to continue to pay child

support after his parental rights were terminated. However, respondent cites no authority,

and we have discovered none, holding that a parent has either a state or federal

constitutional entitlement to have his child support obligation suspended when his

parental rights have been terminated. Therefore, we find no merit in his constitutional

claim.12


11
     Troxel v Granville, 530 US 57, 65; 120 S Ct 2054; 147 L Ed 2d 49 (2000).
12
  In so holding, we do not purport to decide the outcomes of future cases involving due
process challenges in this context.



                                               5
         As a statutory matter, the scope of parental rights can be found in 1968 PA 293,

MCL 722.1 through 722.6. This act pertains to the “status and emancipation of minors”

and “rights of parents.” The title of 1968 PA 293 indicates that the purpose of the act is,

among other purposes, “to define the rights and duties of parents.”

         The term “parents” is defined in the act as the “natural parents, if married prior or

subsequent to the minor’s birth; adopting parents, if the minor has been legally adopted,

or the mother, if the minor is illegitimate.”13

         MCL 722.2 delineates the rights of parents with respect to their unemancipated

children. The statute provides:

                Unless otherwise ordered by a court order, the parents of an
         unemancipated minor are equally entitled to the custody, control, services
         and earnings of the minor, but if 1 parent provides, to the exclusion of the
         other parent, for the maintenance and support of the minor, that parent has
         the paramount right to control the services and earnings of the minor. [14]

Thus, MCL 722.2 defines the scope of parental rights as encompassing the “custody,

control, services and earnings of the minor . . . .” Under the plain language of the statute,

parental rights do not include or contemplate parental obligations.




13
   MCL 722.1. Because the three types of parents described in MCL 722.1 are all legal
parents, without regard to whether they share a biological connection with the minor at
issue, the statutory definition describes a legal rather than biological relationship.
Michigan law has long recognized the principle that a child born during a marriage is
presumed to be the issue of that marriage. In re KH, 469 Mich 621, 634-635; 677 NW2d
800 (2004); People v Case, 171 Mich 282, 284; 137 NW 55 (1912); Egbert v Greenwalt,
44 Mich 245, 249-250; 6 NW 654 (1880).
14
     MCL 722.2 (emphasis added).



                                                  6
       Rather, it is the very next statutory provision that identifies the parental

obligations imposed by the Legislature. The sole parental obligation identified in MCL

722.3 is the duty to provide a child with support:

              (1) The parents are jointly and severally obligated to support a
       minor as prescribed in section 5 of the support and parenting time
       enforcement act, 1982 PA 295, MCL 552.605, unless a court of competent
       jurisdiction modifies or terminates the obligation or the minor is
       emancipated by operation of law, except as otherwise ordered by a court of
       competent jurisdiction. Subject to section 5b of the support and parenting
       time enforcement act, 1982 PA 295, MCL 552.605b, a court of competent
       jurisdiction may order support as provided in this section for a child after
       he or she reaches 18 years of age.

               (2) The duty of support may be enforced by the minor or the child
       who has reached 18 years of age, his or her guardian, any relative within
       the third degree, an authorized government agency, or if the minor or the
       child who has reached 18 years of age is being supported in whole or in
       part by public assistance under the social welfare act, 1939 PA 280, MCL
       400.1 to 400.119b, by the director of the family independence agency or his
       or her designated representative, or by the director of the county family
       independence agency or his or her designated representative of the county
       where an action under this act is brought. An action for enforcement shall
       be brought in the circuit court in the county where the minor or the child
       who has reached 18 years of age resides. If a designated official of either
       the state or a county family independence agency brings an action under
       this act on behalf of the minor or the child who has reached 18 years of age,
       then the prosecuting attorney or an attorney employed by the county under
       section 1 of 1941 PA 15, MCL 49.71, shall represent the official in
       initiating and conducting the proceedings under this act. The prosecuting
       attorney shall utilize the child support formula developed under section 19
       of the friend of the court act, 1982 PA 294, MCL 552.519, as a guideline in
       petitioning for child support.

              (3) A judgment entered under this section providing for support is
       governed by and is enforceable as provided in the support and parenting
       time enforcement act, 1982 PA 295, MCL 552.601 to 552.650. If this act
       contains a specific provision regarding the contents or enforcement of a
       support order that conflicts with a provision in the support and parenting




                                             7
         time enforcement act, 1982 PA 295, MCL 552.601 to 552.650, this act
         controls in regard to that provision.[15]

The plain language of this provision imposes a “duty of support” on both parents, jointly

and severally, which exists “unless a court of competent jurisdiction modifies or

terminates the obligation.” The parental obligation to support minor children may be

enforced where neither parent has custody of the child,16 and may be enforced even if the

state has custody of the child.17 Lastly, MCL 722.3 provides an independent basis for the

entry of a child support order,18 although any child support order entered must comport

with the child support guidelines.19

         Because the parental rights identified in MCL 722.2 are distinct and detached from

the parental duty identified in MCL 722.3, it is clear that the Legislature has determined

15
     MCL 722.3 (emphasis added).
16
  The duty of support may be enforced by the child or “his or her guardian, any relative
within the third degree, [or] an authorized government agency . . . .” MCL 722.3(2).
17
  If the child “is being supported in whole or in part by public assistance under the social
welfare act,” the duty of support can be enforced by the Family Independence Agency,
which is now the Department of Human Services. MCL 722.3(2). Foster care is
included in the Social Welfare Act. See MCL 400.18c through 400.18e.
18
  See MCL 722.3(3) (stating that “[a] judgment entered under this section providing for
support is governed by and is enforceable as provided in the support and parenting time
enforcement act,” and “[i]f this act contains a specific provision regarding the contents or
enforcement of a support order that conflicts with a provision in the support and
parenting time enforcement act, . . . this act controls in regard to that provision”)
(emphasis added).
19
   MCL 722.3(1) states that parents are obligated to support a minor “as prescribed in
section 5 of the support and parenting time enforcement act,” MCL 552.605, which
requires that a child support order be determined “by application of the child support
formula” unless a basis for deviating from the child support formula exists.



                                             8
that parental rights are independent from parental duties. Nothing in either MCL 722.2 or

MCL 722.3 evinces any legislative intent that either statutory provision is connected to or

conditioned on the other. There is no indication that the duty of support is conditioned on

the retention of parental rights, just as there is no indication that the exercise of parental

rights is conditioned on fulfilling the parental obligation to support.

        The plain language of the termination statute, MCL 712A.19b, only implicates

“parental rights.” Thus, when parental rights are terminated, what is lost are those

interests identified by the Legislature as parental rights. In other words, the terminated

parent loses any entitlement to the “custody, control, services and earnings of the

minor . . . .”20 Because nothing in the language of MCL 712A.19b affects the duty of

support articulated in MCL 722.3, the obligation remains intact.

        Thus, even after a parent’s rights have been terminated, the obligation to support

continues “unless a court of competent jurisdiction modifies or terminates the

obligation . . . .”21 This provision of MCL 722.3 indicates that a court has the discretion

to terminate or modify a parent’s obligation to provide support, but is not compelled to do

so.22 In this case, the trial court expressly declined to modify or terminate respondent’s


20
     MCL 722.2.
21
     MCL 722.3(1).
22
   The parental duty to support would abate if the “minor is emancipated by operation of
law . . . .” MCL 722.3(1); see also MCL 722.4(2). In contrast, when a minor is
emancipated by court order, the parental duty to support continues. MCL 722.4e(2).
Additionally, the parental duty to support would cease by operation of law when a child
is legally adopted. See MCL 710.60(1) (stating that adoptive parents “become the parent


                                              9
child support obligation, and respondent has made no showing that the trial court’s

decision was an abuse of discretion.23 Accordingly, respondent remains responsible for

supporting his minor children.

                                      CONCLUSION

       Because the Legislature has made a clear distinction between parental rights and

the parental obligation to support a minor child, and nothing in the statutory structure

indicates that the termination of parental rights automatically results in the severance of

the parental support duty, we hold that the support duty continues unless the duty is



or parents of the adoptee under the law as though the adopted person had been born to the
adopting parents and are liable for all the duties and entitled to all the rights of parents”);
see also MCL 722.1. Thus, under the plain language of the Adoption Code, a former
parent’s duty of support is terminated when a child is legally adopted because the
adoptive parents are liable for all of the duties of parents. Cf. In re Toth, 227 Mich App
548, 553; 577 NW2d 111 (1998) (recognizing that “[t]he Michigan adoption scheme
expresses a policy of severing, at law, the prior, natural family relationship and creating a
new and complete substitute relationship after adoption”). In the context of a
pretermination guardianship, where a court may place a child with a permanent guardian
in lieu of terminating the parent’s rights, MCL 712A.19a(6) and (7)(c), no statutory
language suggests that the duty of support would cease. See MCL 712A.19a; see also
MCL 712A.19a(8) and MCL 700.5215 (stating that a guardian’s rights and duties do not
include an obligation to provide for the child with the guardian’s own money). Similarly,
no statutory language suggests that the duty of support would cease in the event of a
posttermination guardianship. See MCL 712A.19c.
23
   In holding that the parental obligation to support may continue after parental rights
have been terminated, we wish to reiterate that the terminated parent retains absolutely no
rights with respect to the children and no right to interpose himself in the lives of his
children. See, e.g., Hunter v Hunter, 484 Mich 247, 269; 771 NW2d 694 (2009) (stating
that the termination of a parent’s parental rights permanently severs the “parent’s right to
be a parent and make decisions regarding his or her child’s upbringing”). In the absence
of statutory authority, the terminated parent may not claim any right to see or contact the
children attendant to the payment of child support.



                                              10
modified or terminated by a court of competent jurisdiction. Given that the trial court

declined to modify or terminate respondent’s obligation, and respondent has made no

showing that this decision was an abuse of discretion, respondent’s obligation remains

intact.



                                                        Robert P. Young, Jr.
                                                        Marilyn Kelly
                                                        Michael F. Cavanagh
                                                        Maura D. Corrigan
                                                        Stephen J. Markman
                                                        Diane M. Hathaway


          DAVIS, J., not participating. I recuse myself and am not participating because I

was on the Court of Appeals panel in this case. See MCR 2.003(B).




                                             11